 

 

 

The Honorable Barbara J. Rothstein

2
3
4
5
6
7 IN THE UNITED STATES DISTRICT COURT
8 WESTERN DISTRICT OF WASHINGTON
9 HOLLY REIN,
10 Plaintiff, Civil Case No, 2:19-cv-00522-BJR
1] v. STIPULATED JUDGMENT OF
DISMISSAL WITH PREJUDICE OF
12 THRIFTY PAYLESS, INC., THIRD-PARTY DEFENDANT DURO
d/b/a RITE AID PHARMACY, and RITE AID} HILEX POLY CO, LLC’S COUNTER
13. LEASE MANAGEMENT COMPANY, d/b/a CLAIMS AGAINST THIRD-PARTY
RITE AID, PLAINTIFF THRIFTY PAYLESS, INC.,
14 d/b/a RITE AID PHARMACY, and RITE
Defendants. AID LEASE MANAGEMENT COMPANY,
15 d/b/a RITE AID
THRIFTY PAYLESS, INC., d/b/a RITE AID
16 PHARMACY, and RITE AID LEASE
MANAGEMENT COMPANY, d/b/a RITE
17 ‘AID,
18 Third-Party Plaintiffs,
19 v.
20 DURO HILEX POLY CO, LLC, a Delaware
corporation,
21
Third-Party Defendant.
22
23
Page | - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF Hodgkinson | thea

THIRD-PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street Portland, OR 97205

COUNTER CLAIMS AGAINST THIRD-PARTY PLAINTIFF THRIFTY

(503) 222-1143

PAYLESS, INC., d/b/a RITE AID PHARMACY, and RITE AIDLEASE Mepham, LLC | (603) 222-1296 (tax

MANAGEMENT COMPANY, d/b/a RITE AID
The parties hereto stipulate that the third-party counter claims brought by third-party

defendant Duro Hilex Poly Co, LLC against third-party plaintiff Thrifty Payless, Inc., d/b/a Rite

 

 

2
4 Aid Pharmacy, and Rite Aid Lease Management Company, d/b/a Rite Aid, having been fully
resolved may be dismissed with prejudice and without costs to either party.
4
IT IS SO STIPULATED
5
6 /s/ John Barhoum
7 DATED: June 17, 2021
John Barhoum, WSBA No. 42776
g Chock Barhoum LLP
121 SW Morrison Street, Suite 415
9 Portland, OR 97204
P: (503) 223-3000
F: (503) 954-2231
10 Email: john.barhoum@chockbarhoum.com
Of Attorneys For Defendants/Third-Party
11 Plaintiffs Thrifty Payless, Inc., dba Rite Aid
12 .
/s/ David S. Mepham
13° DATED: June 17, 2021
David S. Mepham, WSB No. 21087
14 Hodgkinson Street Mepham, LLC
1620 SW Taylor, Ste. 350
15 Portland, OR 97205
Email: dsm @hs-legal.com
16 P: (503) 222-1143
F: (503) 222-1296
Of Attorneys for Third-Party Defendant
17 Hilex Poly Co. LLC
18
lif
DM
20 II
21 fH
a7 OSI
54 fit
Page 2 - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF Hodgkinson | siieas0

THIRD-PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street Portland, OR 97205

COUNTER CLAIMS AGAINST THIRD-PARTY PLAINTIFF THRIFTY

(503} 222-1143

PAYLESS, INC., d/b/a RITE AID PHARMACY, and RITE AIDLEASE Mepham, LLC | (03)222-1296 (tam

MANAGEMENT COMPANY, d/b/a RITE AID
1 IT IS SO ORDERED AND HEREBY ADJUDGED that the third-party counter claims

4 brought by third-party defendant Duro Hilex Poly Co, LLC against third-party plaintiff Thrifty
Payless, Inc., d/b/a Rite Aid Pharmacy, and Rite Aid Lease Management Company, d/b/a Rite
Aid are hereby dismissed with prejudice and without costs to either party.

IT IS EXPRESSLY DIRECTED that judgment be given herein as entered forthwith.

©

Dated: June 17, 2021. ( Mabon

HONORABLE BARBARA J, ROTHSTEIN
United States District Court Judge

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 3 - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF Hodgkinson
THIRD-PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street
COUNTER CLAIMS AGAINST THIRD-PARTY PLAINTIFF THRIFTY
PAYLESS, INC., d/b/a RITE AID PHARMACY, and RITE AIDLEASE Mepham, LLC
MANAGEMENT COMPANY, d/b/a RITE AID

1620 SW Taylor
Suite 350

Portland, OR 97205
(503} 222-1243
(503) 222-1296 (fax)
